 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      DANNY A WING SR,
 7                                                        No. 3:19-CV-05033-RJB-DWC
 8                                 Plaintiff,
             v.                                           ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
      LEWIS COUNTY, et al.,
10                                 Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel (Dkt. 31), objections to the Report and Recommendation (Dkt. 32), the Response

14   thereto (Dkt. 33), and the remaining record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Defendants’ Motion for Summary Judgment (Dkt. 12) is granted. Plaintiff’s
17                 federal claims are dismissed with prejudice. Plaintiff’s state law claim under the
                   Washington Privacy Act is dismissed without prejudice. Plaintiff’s Fed. R. Civ. P.
18                 56(d) Motion is denied. This case is closed.
19
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
20                 Defendants, and to the Hon. David W. Christel.

21
            DATED this 5th day of August, 2019.
22

23

24                                        A
                                          ROBERT J. BRYAN
25
                                          United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
